Citation Nr: 0206980	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  96-48 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
scarred left eardrum.

2.  Entitlement to a compensable disability raring for 
residuals of otitis media.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel





INTRODUCTION

The veteran had active service from July 1942 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The RO, in pertinent part, denied 
increased (compensable) evaluations for a scarred left 
eardrum and residuals of otitis media.  The Board notes that, 
initially, the scarred left eardrum and residuals of otitis 
media were rated together as one condition under the same 
diagnostic code.  The two conditions have since been 
separated by the RO for rating purposes under two different 
diagnostic codes.

In February 1998 the Board remanded the claim to the RO for 
further development and adjudicative actions.

In June 2000 the RO granted entitlement to service connection 
for bilateral hearing loss as secondary to the service-
connected scar of the left ear drum with assignment of a 
noncompensable evaluation.  A notice of disagreement was not 
filed.  The RO also granted a entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities.  The RO affirmed the denials of 
entitlement to compensable evaluations for a scarred left 
eardrum and residuals of otitis media.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran has a scar on the left eardrum as a result of 
a tympanic perforation.
3.  The probative, competent medical evidence of record shows 
that otitis media is nonsuppurative without effusion.


CONCLUSIONS OF LAW

1.  A compensable rating for a scarred left eardrum is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. § 4.87a, Diagnostic Code 6211 (effective 
prior to June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 
6211; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999).

2.  The criteria for a compensable rating for otitis media of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.31, 4.87a, Diagnostic Code 6200 (effective 
prior to June 10, 1999); 38 C.F.R. §§ 4.31, 4.87, Diagnostic 
Code 6200; 64 Fed. Reg. 35202-25210 (May 11, 1999) (effective 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records indicate that the veteran suffered a 
concussion blast when his ship was sunk in October 1944.  A 
January 1946 treatment note shows that he was admitted in 
December 1945 due to chronic otitis media.  He had 
experienced discharge from his left ear from the time of the 
October 1944 injury to the date of admission.  Examination 
showed that the right ear was normal, except for a slight 
drum retraction.  There was high tympanic membrane 
perforation of the left ear, plus drainage through the 
opening.

In April 1946 the veteran was granted service-connection for 
chronic otitis media and assigned an initial disability 
rating of 10 percent.  In June 1952 the RO reduced the 
evaluation to noncompensable.  The veteran appealed this 
decision.  

In January 1953 the Board denied entitlement to a compensable 
rating for a scarred left eardrum and residuals of otitis 
media.

A July 12, 1993 VA treatment note shows that the veteran 
complained of left ear discomfort that radiated to his 
throat, chest congestion, a cough and white sputum.  No 
discharge was noted and he was diagnosed with bronchitis.  A 
July 19, 1993 VA treatment note shows that he complained of 
left ear discomfort.  He was also seen complaining of heel 
and toe discomfort.  

An August 1993 VA treatment note shows that the veteran 
complained that his left ear felt plugged.  On examination no 
congestion or wax was noted.  The eardrum was dull, but the 
appearance of the ear was otherwise normal.

A July 1995 VA audiology treatment note shows that the 
veteran complained of itching and discomfort in his left ear.  
He reported that he had recently been prescribed medication 
for a left ear infection.  On examination, tympanogram 
tracings showed negative pressure in the left ear.  There was 
an absent stapedial reflex in the left ear.  Otoscopic 
examination showed abnormal leaking in the left ear, possibly 
a left ear infection.  

A July 1995 VA otolaryngology treatment note shows that the 
veteran complained of a history of pain in the left ear that 
was dull and annoying.  On examination, the left ear canal 
was normal.  The left tympanic membrane was scarred 
anteriorly, with sucked in replacement membrane posteriorly.  

A September 1995 VA treatment note shows that the veteran 
complained of pain in the left ear.  He reported that when he 
was treated several weeks prior, by the audiologist, he was 
told he had an ear infection and then, when the physician 
examined him, he was told his ear was alright.  The treatment 
note shows that he might have TMJ syndrome and was referred 
to a dentist.

A December 1995 VA examination report shows that the veteran 
reported bilateral tympanic membrane perforations during 
service.  A slight negative pressure was noted on the left 
ear tympanogram tracing.  Ipsilateral acoustic reflexes were 
absent.  

A March 1996 VA treatment note for a complaint unrelated to 
the veteran's left ear disability shows that his ear, nose 
and throat examination was within normal limits.

A September 1996 VA treatment note shows that the veteran 
complained of a chronic left ear infection.  The left ear was 
not draining but he experienced pressure.  

A January 1997 VA treatment note shows that the veteran was 
seen for a history of pain in the left ear.  On examination 
the left ear was dry with a retraction pocket posteriorly.  
There was no accumulation of debris.  TMJ tenderness was 
noted to be worse on the left side.  The veteran was 
diagnosed with TMJ dysfunction.

A February 1997 VA outpatient treatment note shows that the 
veteran was seen complaining of left ear pain that had 
started about one week prior to his visit.  He described 
continual pain and an increase in pressure.  

A February 1997 VA urgent care treatment note shows that the 
veteran presented after one week of left ear discomfort.  He 
reported a similar episode had occurred several weeks prior, 
which seemed to respond to antibiotics.  Mild congestion was 
noted in the left ear.  Both tympanic membranes were scarred.  
The left ear was yellowish/opaque at the lower half.  The 
veteran was diagnosed with Eustachian dysfunction, probably 
chronic with a questionable diagnosis of current salpingitis.

An April 1997 VA treatment note shows that the veteran was 
seen for a chronic unresolved left ear infection.  The 
physician noted that the left ear was not draining, but there 
was pressure.  

An October 1997 VA treatment note shows that the veteran was 
seen for a chronic left ear infection.  The ear was not 
draining, but he complained of discomfort at times.  He was 
diagnosed with chronic left otitis media.
A December 1997 VA outpatient treatment note shows that the 
veteran complained of an ache in both ears that had started a 
week prior to his visit.  He complained of pain, greater in 
the left, but denied any drainage or other symptoms.  A 
December 1997 VA urgent care treatment note shows there was 
an impaction of the left ear canal.

A February 1998 audiology examination shows that the veteran 
complained of a sudden loss of hearing.  He reported that his 
left ear felt plugged, and he had difficulty popping his 
ears.  Otoscopic examination revealed a retracted, monomeric, 
and scarred left tympanic membrane.  

An October 1998 VA audiology examination report shows that 
the veteran experienced chronic aural pressure in his left 
ear and bilateral hearing loss since service.  Otoscopic 
examination revealed a retracted, monomeric, and scarred left 
tympanic membrane.  Tympanograms indicated negative pressure 
in the left ear.  

An October 1998 VA ear disease examination report shows that 
the veteran indicated he was being evaluated because of 
discomfort in his left ear.  On examination, both auricles 
and both ear canals were normal and unremarkable.  The left 
ear showed the tympanic membrane to have a retraction pocket 
posteriorly, and the anterior two thirds of the tympanic 
membrane was scarred, which the examiner believed to be the 
graft of the perforation.  The tympanic membrane was scarred 
but intact.  The tympanum was normal.  There was no evidence 
of any infection in the mastoid region.  The examiner 
indicated that the veteran had a perforation of his tympanic 
membrane with a retraction pocket in the left ear and 
scarring of the tympanic membrane.  


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that during the pendency of this appeal, 
changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.  Where the 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Under the previous regulations, under Diagnostic Code 6200, 
chronic suppurative otitis media, during the continuance of 
the suppurative process, warranted a disability rating of 10 
percent.  That 10 percent rating was to be combined with 
rating for loss of hearing.  Under Diagnostic Code 6201, 
chronic catarrhal otitis media was rated under the criteria 
for loss of hearing.  Under Diagnostic Code 6211, a 
perforation of the tympanic membrane was noncompensable.  
38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 6110 
(effective before June 10, 1999).

Under the current version of the Rating Schedule, under 
Diagnostic Code 6200, chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination), during 
suppuration, or with aural polyps, warrant a 10 percent 
disability rating.  Hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2001).  Under Diagnostic Code 
6201, chronic nonsuppurative otitis media with effusion 
(serious otitis media) should be rated according to the 
hearing impairment. See 38 C.F.R. § 4.87, Diagnostic Code 
6201 (2001).  Under Diagnostic Code 6211, perforation of a 
tympanic membrane is noncompensable. See 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2001).



Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefit or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West Supp. 2001).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes that 
the discussions in the RO's rating decisions, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims for entitlement to compensable ratings for a scarred 
left ear drum and residuals of otitis media and complied with 
VA's notification requirements.  In the above documentation 
the RO supplied the veteran with the applicable regulations 
pertinent to his claims.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  

The evidence includes the veteran's service medical records, 
VA treatment records from July 1993 to February 1998, and VA 
examination reports from December 1995 and October 1998.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board notes that an examination of the veteran is not 
required in this case.  He has already been afforded the 
benefit of three VA examinations, which in the aggregate are 
fully responsive to the needs of the Board with respect to 
determining whether compensable evaluations are warranted for 
the disabilities at issue.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

The Board notes at the outset the veteran's contentions that 
the October 1998 VA examinations were inadequate and the 
examiners did not indicate if the claims file had been 
reviewed prior to the examinations.  However, the Board finds 
that the information in the reports regarding the veteran's 
medical history and current complaints were sufficiently 
thorough for the VA examiners to conduct adequate 
examinations.  Moreover, while the examination reports were 
not annotated either way, the reports themselves appear to 
suggest that the claims file was in fact available for review 
by the examiners.  In any event, the findings of the 
examiners are sufficiently detailed to enable the Board to 
make a decision regarding the veteran's claims at this time.  
As this case has already been remanded to the RO once for 
further development, the Board finds that any further delay 
would only be prejudicial to the veteran and is not warranted 
based on all the evidence of record.


Scarred Left Ear Drum

The veteran is service-connected for a scarred left eardrum 
(tympanic membrane) from the eardrum perforation he had in 
service.  Under the old and new rating criteria, a 
noncompensable rating is assigned for a perforation of the 
tympanic membrane.  Thus this condition is properly rated 
noncompensable.

Although the veteran is entitled to benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for a scarred left eardrum.  See Gilbert, 
supra.


Residuals of Otitis Media

The evidence does not show that the veteran currently has 
suppurative otitis media.  Although he has consistently 
complained of pain and pressure in his left ear, VA private 
treatment notes from 1993 to 1998 consistently note that 
there is no drainage.  

In addition, the October 1998 VA ear disease examination 
report noted that the auricle and ear canal in the left ear 
were normal and unremarkable.  There was no evidence of any 
mastoid disease or cholesteatoma in the left ear.  Since the 
evidence does not indicate that the veteran has suppurative 
otitis media of the left ear, a compensable rating, under 
Diagnostic Code 6200, is not warranted under either the 
previous or amended criteria.

Although the veteran is entitled to benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of otitis media.  See 
Gilbert, supra.


Extraschedular Consideration

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  The Board finds that a liberal 
interpretation of the veteran's contentions, as well as those 
of his representative, do not preclude inference of 
consideration of extra-schedular evaluations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on is own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide or discuss consideration of extraschedular 
evaluations.  

The Board notes that the veteran's claims of entitlement to 
compensable evaluations for the disabilities at issue imply 
consideration of increased evaluations on an extraschedular 
basis.  As the Board noted above, it has construed the 
contentions and arguments of the veteran and his 
representative as including consideration of extraschedular 
evaluations for the disabilities at issue.  Both the veteran 
and his representative have sufficient opportunity to present 
arguments, both written and oral, and submit evidence in 
support of the claims for increased evaluations not only on a 
schedular basis, but on an extra-schedular basis as well.  
The Board, therefore, finds no prejudice to the veteran in 
considering this aspect of his claims for increased 
compensation benefits, and in fact has authority to do so.  
See VAOPGCPREC 6-96; Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1) (2001).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for the disabilities at issue.  The Board notes that the 
disabilities at issue have not required frequent 
hospitalization.  There is no evidence on the record of 
marked interference with employment and no medical evidence 
has been presented to support a conclusion that the veteran's 
service-connected disabilities at issue significantly 
interfere any employment endeavor.  Therefore, the Board does 
not find the veteran's disability picture to be so unusual or 
exceptional in nature as to warrant referral of his case to 
the director or Under Secretary for review for consideration 
of extraschedular evaluations under the provisions of 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet. App. at 94-96.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to a compensable disability rating for a scarred 
left eardrum is denied.

Entitlement to a compensable disability rating for residuals 
of otitis media is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

